DETAILED ACTION
A complete action on the merits of claims 1-14 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duong (US Pub. No. 2010/0100088).
Regarding Claim 1, Duong teaches a cryosurgical probe assembly (Figs. 16-21) comprising:
a cryosurgical probe 100 having a shaft 112 (Figs. 19-21);
an insulation element 110 ([0061]) housed within the cryosurgical probe (Figs. 19-21) and being slideably repositionable relative to the shaft ([0059]); and
a fluid supply line having an inlet portion for connection to a cryogenic fluid source ([0062] discloses how “During operation, with the disposable probe assembly 12 attached to the reusable probe assembly 14, cryogenic fluid originating from (typically) an argon tank flows through the supply line 16…” please note that although reference is given to “disposable probe assembly 12” it is taken that the second embodiment of disposable probe assembly 112 is also attachable to the reusable section 14 and operated in the same manner as disclosed with respect to the first embodiment as noted in [0034] that “FIG. 16 is a side perspective view of a portion of an alternate embodiment of the detachable cryosurgical probe”).
Regarding Claim 2, Duong teaches wherein the insulation element comprises a vacuum tube (“The vacuum tube 110 serves as an insulation element”, see [0058]-[0061]).
Regarding Claim 3, Duong teaches wherein the insulation element includes an inner wall and an outer wall with an insulative air gap between the inner wall and the outer wall (please note that vacuum tube 110 is similar to vacuum tube 62 shown in Fig. 3 in structure so as Duong specifically teaches “The vacuum tube 62 has a desired insulative air gap formed therein. The air gap provides selected non-cooling areas of the cryosurgical probe” in [0047], Examiner takes the position that “The vacuum tube 110 serves as an insulation element” as disclosed in [0058]-[0061] and shown in Fig. 19-21 having an inner wall and an outer wall also creates an insulative air gap between the inner wall and the outer wall).
Regarding Claim 4, Duong teaches wherein the cryogenic fluid supply supplies argon or nitrogen ([0041] and [0062]).
Regarding Claim 5, Duong teaches further comprising an adjustable sliding apparatus (Figs. 16-21) including:
a slider assembly 108 securely attached to the insulation element 110 for slideably guiding the insulation element along the shaft ([0059]); and
a button assembly 102 operatively connected to the slider assembly 108 for allowing a user to actuate the slider assembly to position the insulation element relative to the shaft ([0059]).
Regarding Claim 6, Duong teaches a cryosurgical probe 100 comprising:
a shaft 112 (Figs. 16-21);
an insulation element 110 ([0061]) at least partially housed within the shaft (Figs. 19-21) and slideably repositionable relative to the shaft ([0059]); and
an adjustable sliding apparatus (Figs. 16-21) comprising a slider assembly 108 securely attached to the insulation element 110 for slideably guiding the insulation element along the shaft ([0059]).
Regarding Claim 7, Duong teaches wherein the insulation element 110 comprises a vacuum tube (“The vacuum tube 110 serves as an insulation element”, see [0058]-[0061]).
Regarding Claim 8, Duong teaches further comprising a fluid conduit subassembly for receiving a cryogenic fluid ([0062] discloses how “During operation, with the disposable probe assembly 12 attached to the reusable probe assembly 14, cryogenic fluid originating from (typically) an argon tank flows through the supply line 16…” please note that although reference is given to “disposable probe assembly 12” it is taken that the second embodiment of disposable probe assembly 112 is also attachable to the reusable section 14 and operated in the same manner as disclosed with respect to the first embodiment as noted in [0034] that “FIG. 16 is a 
Regarding Claim 9, Duong teaches wherein the cryogenic fluid is selected from the group consisting of argon and nitrogen ([0041] and [0062]).
Regarding Claim 10, Duong teaches wherein the fluid conduit subassembly comprises a Joule-Thomson tube ([0041]).
Regarding Claim 11, Duong teaches further comprising a button assembly 102 operatively connected to the slider assembly 108 for allowing a user to actuate the slider assembly to reposition the insulation element relative to the shaft (Figs. 16-21 and [0059]).
Regarding Claim 12, Duong teaches a cryosurgical probe assembly 100 (Figs. 16-21), comprising:
a)    a cryosurgical probe having a shaft 112;
b)    a vacuum tube 110 housed within the cryosurgical probe (Figs. 19-21 and [0058]-[0061]);
c)    a Joule-Thomson tube forming at least a portion of a Joule-Thomson assembly for receiving a cryogenic fluid from a cryogenic fluid supply ([0062] discloses how “During operation, with the disposable probe assembly 12 attached to the reusable probe assembly 14, cryogenic fluid originating from (typically) an argon tank flows through the supply line 16…” please note that although reference is given to “disposable probe assembly 12” it is taken that the second embodiment of disposable probe assembly 112 is also attachable to the reusable section 14 and operated in the same manner as disclosed with respect to the first embodiment as noted in [0034] that “FIG. 16 is a side perspective view of a portion of an alternate embodiment of the 
d)    a connecting portion for connection to a cryogenic fluid supply (the reusable probe assembly 14 connecting the disposable probe assembly to the fluid supply is here interpreted to be “a connecting portion”,
wherein at least a portion of the Joule-Thomson assembly 50 extends from the connecting portion for insertion into the cryogenic fluid supply to receive cryogenic fluid there through, and wherein return cryogenic fluid is capable of flowing through the connecting portion around the Joule-Thomson tube (Fig. 4 and [0046]-[0056]).
Regarding Claim 13, Duong teaches wherein the vacuum tube 110 is repositionable relative to the shaft of the cryosurgical probe ([0058]-[0061] and Figs. 19-21).
Regarding Claim 14, Duong teaches further comprising an adjustable sliding apparatus including:
a slider assembly 108 securely attached to the vacuum tube 110 for slideably guiding the vacuum tube along the shaft ([0058]-[0061] and Figs. 19-21); and
a button assembly 102 operatively connected to the slider assembly for allowing a user to actuate the slider assembly to position the vacuum tube relative to the shaft ([0058]-[0061] and Figs. 16-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794